Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Acknowledgment is made of applicant’s amendments to the Specification on 3/1/22. 
Acknowledgment is made of applicant’s amendment on 3/1/22, after the Non Final Office Action on 12/1/2021. Claims 5, 6, 10 have been cancelled; claims 1-4, 9 have been amended.
Claims 1-4, 7-9, 11, 12 are pending.

Allowable Subject Matter
Claims 1-4, 7-9, 11, 12 are allowed.
The following is an examiner’s statement of reasons for allowance:  
The primary reason for the allowance of the independent claim 1 is the inclusion of the limitation 
“…the first electrode comes into contact with the third contact conductive layer via a third contact hole formed in the inorganic insulating film; and the first contact hole deviates from each other the second contact hold and the third contact hole in the second direction, and the third contact hole deviates from the first contact hole and the second contact hole in the first direction, such that: a part of the first contact hole overlaps both of the second contact hole and the third contact hole, a part of the first contact hole overlaps the second contact hole and does not overlap the third contact hole, and a part of the first contact hole overlaps none of the second contact hole and the third contact hole; a part of the second contact hole overlaps both of the first contact hole and the third contact hole, a part of the second contact hole overlaps the first contact hole and does not overlap the third contact hole, a part of the second contact hole overlaps the third contact hole and does not overlap the first contact hole, and a part of the second contact hole overlaps none of the first contact hole and the third contact hole, and a part of the third contact hole overlaps both of the first contact hole and the second contact hole, a part of the third contact hole overlaps the second contact hole and does not overlap the first contact hole, and a part of the third contact hole overlaps none of the first contact hole and the second contact hole.”
The prior art does not teach or suggest these limitations in combination with the other limitations of claim 1. Claims 2-4, 7-9, 11, 12 are also allowed due to their virtue of dependency.
Miyamoto US 2018/0045993, Ninomiya et al. US 2010/0002178 and Miyamoto US 2016/0334680 are silent as of the specific limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG NGUYEN whose telephone number is (571)270-3421.  The examiner can normally be reached on 7:00AM - 4:30PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SANG V NGUYEN/
Primary Examiner, Art Unit 2871